16‐4128‐ag 
Triumph Constr. Corp. v. Secʹy of Labor 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                           SUMMARY ORDER 
                                                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of February, two thousand eighteen. 
                     
PRESENT:  JOHN M. WALKER, JR.,  
                    GERARD E. LYNCH, 
                    DENNY CHIN, 
                                         Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
TRIUMPH CONSTRUCTION CORPORATION, 
                                         Petitioner‐Appellant, 
                                                                                                   
                               v.                                                   16‐4128‐ag 
                                                                                     
SECRETARY OF LABOR,                                                                  
                                         Respondent‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER‐APPELLANT:                                     JASON R. FINKELSTEIN (Brian L. Gardner, on 
                                                              the brief), Cole Schotz, P.C., New York, New 
                                                              York.  
 
FOR RESPONDENT‐APPELLEE:                                      A. SCOTT HECKER, Attorney (Nicholas C. 
                                                              Geale, Acting Solicitor of Labor; Ann S. 
                                                                                             

                                          Rosenthal, Associate Solicitor of Labor; 
                                          Heather R. Phillips, Counsel for Appellate 
                                          Litigation, on the brief), United States 
                                          Department of Labor, Washington, D.C. 
 
              Petition for review of a final order of the Occupational Safety and Health 

Review Commission.  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the petition for review is DENIED.  

              Petitioner Triumph Construction Corporation (ʺTriumphʺ) petitions for 

review of a September 7, 2016, decision and order of the administrative law judge (the 

ʺALJʺ), which subsequently became a final order of the Occupational Safety and Health 

Review Commission (the ʺCommissionʺ), affirming a citation issued to Triumph by the 

Occupational Safety and Health Administration (ʺOSHAʺ) for a repeat violation of an 

excavation standard and assessing a penalty of $25,000.  Triumph Constr. Corp., 26 BNA 

OSHC 1331 (No. 15‐0634, 2016), 2016 WL 6472834.  Triumph contends that the 

Commission improperly shifted the burden of proof to Triumph and improperly 

classified the violation as a repeat violation.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

              On August 22, 2014, an employee of Triumph, the general contractor for a 

public construction project to replace certain water mains, was injured in a cave‐in at an 

excavation site in lower Manhattan.  An OSHA officer inspected the excavation site that 




                                            ‐ 2 ‐ 
 
                                                                                                          

afternoon.  On February 13, 2015, OSHA issued Triumph a citation for a repeat violation 

of 29 C.F.R. § 1926.652(a)(1), which provides in relevant part:  

              Each employee in an excavation shall be protected from cave‐
              ins by an adequate protective system designed in accordance 
              with . . . this section except when: 
               
                      (i)      Excavations are made entirely in stable rock; or 
                                
                      (ii)     Excavations are less than 5 feet (1.52m) in depth 
                               and examination of the ground by a competent 
                               person provides no indication of a potential 
                               cave‐in. 
                                
The citation was classified as a repeat violation based on two previous citations issued 

to Triumph for violating the same excavation standard: the first in 2009 and the second 

in 2011.   

                        Triumph contested the February 13, 2015, citation, and a formal 

evidentiary hearing was conducted before an ALJ (Coleman, A.L.J.) on January 5, 6, and 

21, 2016.  In a September 7, 2016, decision and order, the ALJ affirmed the citation for a 

repeat violation, concluding that a preponderance of the evidence established that 

Triumph violated the excavation standard and that the violation was a repeat one.1  

Because the Commission did not grant discretionary review, the decision and order 

became a final order of the Commission on October 20, 2016.  Triumph petitions for 

review.  


                                                 
1       The decision and order also vacated a second citation issued to Triumph by OSHA for a serious 
violation of 29 C.F.R. § 1926.651(j)(1).  The second citation is not at issue in this appeal.  

                                                    ‐ 3 ‐ 
 
                                                                                                   

              We set aside an order by the Commission if it is ʺarbitrary, capricious, an 

abuse of discretion, or otherwise not in accordance with the law.ʺ  5 U.S.C. § 706(2)(A); 

see Solis v. Loretto‐Oswego Residential Health Care Facility, 692 F.3d 65, 73 (2d Cir. 2012).  

We uphold factual findings if they are ʺsupported by substantial evidence on the record 

considered as a whole.ʺ  29 U.S.C. § 660(a); see Solis, 692 F.3d at 73.  We review legal 

conclusions de novo, deferring as appropriate to the Secretaryʹs reasonable interpretation 

of the Occupational Health and Safety Act (the ʺActʺ).  Solis, 692 F.3d at 73.  

              I.      Burden of Proof 

              First, Triumph contends that the Commission improperly shifted the 

burden of proof to Triumph by drawing an adverse inference from Triumphʹs failure to 

produce a particular witness ‐‐ site foreman Augustin Formoso ‐‐ during the hearing.   

              Although the Secretary bears the burden of proving an OSHA violation by 

a preponderance of the evidence, see New York State Elec. & Gas Corp. v. Secʹy of Labor, 88 

F.3d 98, 105, 107 (2d Cir. 1996), the ʺparty claiming the benefit of such an exception 

must demonstrate its applicability,ʺ New York Univ. Med. Ctr. v. N.L.R.B., 156 F.3d 405, 

413 (2d Cir. 1998).  The excavation standard at 29 C.F.R. § 1926.652(a)(1) ʺapplies to any 

excavation, unless the employer shows that the excavation meets one of two 

exceptions.ʺ  Bardav, Inc., 24 BNA OSHC 2105 (No. 10‐1055, 2014), 2014 WL 5025977, at 

*4 (emphasis original).  One of the two exceptions is relevant here: the exception for 

excavations less than five feet deep.  29 C.F.R. § 1926.652(a)(1)(ii).  



                                              ‐ 4 ‐ 
 
                                                                                                               

                        We conclude that the ALJ did not impermissibly shift the burden of proof.  

First, the ALJ properly placed the burden of proof on Triumph to demonstrate that its 

site fell within the exception for excavations less than five feet deep under 29 C.F.R. 

§ 1926.652(a)(1)(ii).  It was in the context of Triumphʹs argument that ʺthe area in the 

excavation where [the injured worker] was working was shallower than five feet,ʺ Sp. 

App. 26, that the ALJ considered Triumphʹs failure to present Formosoʹs testimony.  The 

ALJ relied on the missing testimony as one of several factors to evaluate the credibility 

of one of Triumphʹs testifying witnesses.2  Second, the depth of the excavation was not 

an issue that turned on which party bore the burden of proof.  The great weight of 

evidence established that the excavation was more than five feet deep, including 

(1) empirical measurements taken by OSHA recording depths of 64, 68, and 70 inches at 

the site, (2) the testimony of the injured worker, and (3) the testimony of the cityʹs 

inspector.   

                        II.         Look Back Period 

                        Next, Triumph notes that the Commission has a policy of using a three‐

year look back period to determine a repeat violation, and argues that here the 




                                                 
2        The ALJ properly placed the burden of proof on the Secretary to establish that Triumph violated 
29 C.F.R. § 1926.652(a)(1) by demonstrating ʺby a preponderance of the evidence that: (1) the cited 
standard applies; (2) the terms of the standard were violated; (3) the employer knew, or with the exercise 
of reasonable diligence could have known, of the violative condition; and (4) one or more employees had 
access to the cited condition.ʺ  Sp. App. 15; see New York State Elec. & Gas Corp., 88 F.3d at 105. 

                                                        ‐ 5 ‐ 
 
                                                                                                          

Commission failed to provide a reasoned explanation for relying on previous violations 

more than three years old.   

                       The Act authorizes an enhanced civil penalty against any employer who 

ʺrepeatedly violates . . . any standardʺ promulgated pursuant to the Act.  29 U.S.C. 

§ 666(a).3  Neither the Act nor OSHAʹs implementing regulations prescribe any 

temporal limits for determining whether a violation is repeated.  In arguing that the 

Commission arbitrarily departed from its own policy, Triumph contends that the OSHA 

Field Operations Manual (ʺManualʺ), dated April 22, 2011, was in effect at the time of 

the February 13, 2015, citation and dictates a three‐year look back period for assessing 

repeat violations ‐‐ not the five‐year period relied on by the Commission.4  The relevant 

language in the Manual provides as follows:   

                        Although  there  are  no  statutory  limitations  on  the  length  of 
                        time that a prior citation was issued as a basis for a repeated 
                        violation, the following policy shall generally be followed.  
                         
                        A  citation  will  be  issued  as  a  repeated  violation  if  .  .  .  [t]he 
                        citation  is  issued  within  3  years  of  the  final  order  date  of  the 


                                                 
3          29 U.S.C. § 666(a) provides as follows:  
 
         Any employer who willfully or repeatedly violates the requirements of section 654 
         of this title, any standard, rule, or order promulgated pursuant to section 655 of 
         this title, or regulations prescribed pursuant to this chapter may be assessed a civil 
         penalty of not more than $70,000 for each violation, but not less than $5,000 for 
         each willful violation. 
          
4        The Commission increased its look back period from three years to five years, but the parties 
dispute whether the change took place in October 2010 or in October 2015 ‐‐ in other words, before or 
after Triumphʹs February 13, 2015, citation.  We need not resolve that dispute, however, because we 
uphold the Commissionʹs decision even assuming, as Triumph argues, that the three‐year period applies.  

                                                           ‐ 6 ‐ 
 
                                                                                                 

              previous citation or within 3 years of the final abatement date, 
              whichever is later.  

Joint App. 653.   

              We conclude that the Commission did not abuse its discretion by relying 

on previous violations more than three years old, because neither the Manual nor the 

Commissionʹs precedent limits OSHA to a three‐year look back period.  The Manual 

explicitly notes that ʺthere are no statutory limitations on the length of time that a prior 

citation was issued as a basis for a repeated violationʺ and describes a policy that ʺshall 

generally be followed.ʺ  Joint App. 653 (emphasis added).  The Manual is ʺonly a guide 

for OSHA personnel to promote efficiency and uniformity, [is] not binding on OSHA or 

the Commission, and [does] not create any substantive rights for employers.ʺ  

Hackensack Steel Corp., 20 BNA OSHC 1387 (No. 97‐0755, 2003), 2003 WL 22232017, at *7.  

Moreover, the Commissionʹs precedents establish that ʺthe time between violations 

does not bear on whether a violation is repeated.ʺ  Hubbard Constr. Co., 24 BNA OSHC 

1689 (No. 11‐3022, 2013), 2013 WL 1942202, at *11 (citation and internal quotation marks 

omitted); accord J.C. Stucco & Stone, Inc., 26 BNA OSHC 1382 (Nos. 14‐1558 and 15‐0342, 

2016), 2016 WL 7363932, at *19 & n.53 (upholding a repeat violation based on a previous 

violation more than three years old, and noting that the three‐year limit for repeated 

violations in the Manual ʺis not binding on the Commissionʺ); Active Oil Serv., Inc., 21 

BNA OSHC 1184 (No. 00‐0553, 2005), 2005 WL 3934873, at *6. 




                                            ‐ 7 ‐ 
 
                                                                                      

             We have considered all of Triumphʹs arguments, and conclude that its 

petition for review is without merit.  Accordingly, we DENY the petition. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                          ‐ 8 ‐